DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of Patent No. 11,194,774 and are therefore obvious various, as indicated in the table below.
Instant Application Claims
Patent No. 11,194,774 Claims
Claim 1. A method, comprising: 
querying a source database to collect partition metadata information comprising: a first set of the partition metadata information for a first set of partitions from a source database that are to be copied to a first target database, and a second set of the partition metadata information for a second set of partitions from the source database that are to be copied to a second target database; 
creating, based on the partition metadata information, at least one extent chunk for each partition of a table; 
querying the source database for a first set of data based on a first set of extent chunks, and a second set of data based on a second set of extent chunks; and 
writing the first set of data to the first target database, and the second set of data to the second target database.
Claim 1. A method for logically copying data from a source database to a first target database and a second target database, the method comprising: 
collecting, via a processor based on partition input arguments, table partition information that indicates a first set of partitions from the source database that are to be copied to the first target database and a second set of partitions from the source database that are to be copied to the second target database; 
querying the source database, via the processor based on the table partition information, to collect partition metadata information; 
storing a first set of the partition metadata information for the first set of partitions, and a second set of the partition metadata information for the second set of partitions; 
creating, based on the partition metadata information, at least one extent chunk for each partition of a table; 
at the first target database: querying the source database for a first set of data based on a first set of extent chunks, and writing the first set of data to the first target database; and 
at the second target database: querying the source database for a second set of data based on a second set of extent chunks, and writing the second set of data to the second target database.
Claims 2-8
Claims 2-8
Claim 9. A system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non- transient processor-readable media, wherein the processor-executable instructions, when executed by the hardware-based processor, are configurable to cause: 
querying a source database to collect partition metadata information comprising: a first set of the partition metadata information for a first set of partitions from a source database that are to be copied to a first target database, and a second set of the partition metadata information for a second set of partitions from the source database that are to be copied to a second target database; 
creating, based on the partition metadata information, at least one extent chunk for each partition of a table; 
querying the source database for a first set of data based on a first set of extent chunks, and a second set of data based on a second set of extent chunks; and 
writing the first set of data to the first target database, and the second set of data to the second target database.
Claim 9. A system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the hardware-based processor, are configurable to cause: 
logically copying data from a source database to a first target database and a second target database, the logically copying data comprising: 
collecting, via the processor based on partition input arguments, table partition information that indicates a first set of partitions from the source database that are to be copied to the first target database and a second set of partitions from the source database that are to be copied to the second target database; 
querying the source database, via the processor based on the table partition information, to collect partition metadata information; 
storing a first set of the partition metadata information for the first set of partitions at the first target database; 
storing a second set of the partition metadata information for the second set of partitions at the second target database; 
creating, based on the partition metadata information, at least one extent chunk for each partition of a table; 
at the first target database: querying the source database for a first set of data from the source database based on a first set of extent chunks, and writing the first set of data to the first target database; and 
at the second target database: querying the source database for a second set of data from the source database based on a second set of extent chunks, and writing the second set of data to the second target database.
Claims 10-16
Claims 10-16
Claim 17. A database migration system comprising at least one hardware-based processor that is configurable to cause: 
querying a source database to collect partition metadata information comprising: a first set of the partition metadata information for a first set of partitions from a source database that are to be copied to a first target database, and a second set of the partition metadata information for a second set of partitions from the source database that are to be copied to a second target database; 
creating, based on the partition metadata information, at least one extent chunk for each partition of a table; 
querying the source database for a first set of data based on a first set of extent chunks, and a second set of data based on a second set of extent chunks; and 
writing the first set of data to the first target database, and the second set of data to the second target database.
Claim 17. A database migration system comprising at least one hardware-based processor that is configurable to cause logically copying data from a source database to a first target database and a second target database, the logically copying data comprising: 
collecting, via a hardware-based processor based on partition input arguments, table partition information that indicates a first set of partitions from the source database that are to be copied to the first target database and a second set of partitions from the source database that are to be copied to the second target database; 
querying the source database, via the hardware-based processor based on the table partition information, to collect partition metadata information for the first set of partitions and the second set of partitions; 
storing a first set of the partition metadata information for the first set of partitions at the first target database; 
storing a second set of the partition metadata information for the second set of partitions at the second target database; 
creating, based on the partition metadata information, at least one extent chunk for each partition of a table; 
at the first target database: querying the source database for a first set of data from the source database based on a first set of extent chunks, and writing the first set of data to the first target database; and 
at the second target database: querying the source database for a second set of data from the source database based on a second set of extent chunks, and writing the second set of data to the second target database.
Claims 18-20
Claims 18-20



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Bowman (US 2019/0129888): inter-device coordination and data set organization to improve distributed encryption and decryption of a data set processed by multiple node devices; 
Choudhury (US 2019/0102113): relational database organization for storing database data in shared storage; 
Davenport (US 10,733,161): managing data storage places a data object in a first logical extent within a logical address space of a storage system and places a set of attributes assigned to that data object in a second logical extent within the same logical address space of the storage system. In response to a request to generate a second version of the data object, such as a snap, clone, or replica, for example, the first and second logical extents are duplicated atomically, thereby preserving a second version of the attributes along with the second version of the data object; 
Fueta (US 8,856,174): search extend setting unit that identifies a layer made to correspond to an asset specified by referencing a first database for recording assets made to correspond to each of users by relating each of the assets to a first layer that is a layer related to a virtual system individually used by each of the users, or to a second layer that is a layer related to hardware and software, and to set an extent for extracting information about other assets having a relationship with the specified asset according to a layer of the specified asset, and an extracting unit that extract other assets that have a relationship with the specified asset and are present in the extent set by referencing the first database and a second database for recording information indicating a relationship among the assets, and the first database based on the first asset; 
Sanderson (US 10,268,704): improved database communications to improve the communication and processing speeds between clients and servers via executing queries of partitioned databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166